        Case 2:19-cv-01135-MHH Document 21 Filed 03/25/20 Page 1 of 1                       FILED
                                                                                   2020 Mar-25 AM 11:16
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA

                     STANDING ORDER FOR CIVIL CASES
                     PENDING BEFORE JUDGE HAIKALA

On March 17, 2020, Chief Judge L. Scott Coogler issued a General Order suspending
all jury trials, civil and criminal, pending further order of the Court.

Consistent with the General Order, hearings and other court proceedings before the
undersigned shall be converted to teleconferences or videoconferences pending
further order of the Court. In this time of national emergency, the Court understands
that attorneys, their staffs, and their clients and witnesses may face many challenges.
If the Court sets a telephone conference or a videoconference, and counsel cannot
be available for the conference, counsel does not have to file a motion to ask the
Court to reschedule. Counsel may email chambers, copying all counsel of record,
and ask the Court to reschedule the proceeding. The Court will consider objections
to requests for rescheduling. Counsel may object by email or by written submission
on the docket.

The Court asks all attorneys to please accommodate reasonable requests to
reschedule depositions or mediations and to extend scheduling order deadlines. The
Court waives the requirement that counsel meet in person for Rule 26 conferences.
Counsel shall hold those conferences by telephone.

Until the current health emergency abates, in every ordinary civil case that involves
medical evidence, counsel shall not seek discovery from healthcare professionals
without leave of Court. To the very limited extent that there are requests for medical
records relating to Social Security appeals pending before the undersigned, counsel
may file an omnibus motion as to all providers for a particular petitioner.

If you have a question or if you need clarification, please contact the undersigned’s
office by email at haikala_chambers@alnd.uscourts.gov. We will be happy to assist
you.

DONE and ORDERED this March 24, 2020.

                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
